Citation Nr: 1420896	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-06 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney 


WITNESSES AT HEARING ON APPEAL

Veteran and his step-daughter


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2011, the Veteran and his step-daughter testified via videoconference before the undersigned Veterans Law Judge (VLJ), seated at the Board's Central Office in Washington, D.C.  In February 2012, March 2013 and February 2014 the Board remanded the claim of entitlement to service connection for bilateral hearing loss.  

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflect that additional procedural records added to the present appeal have been reviewed.  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his bilateral hearing loss was caused by in-service noise exposure.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2013).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis  

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran has a current diagnosis of bilateral hearing loss which was incurred during his active service.  Therefore, service connection is warranted for bilateral hearing loss.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.  As sensorineural hearing loss is a chronic disease or condition recognized under 38 C.F.R. § 3.309(a), the principle of a continuity of symptomatology discussed in 38 C.F.R. § 3.303(b) applies to the current claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran alleges that his current hearing loss is due to exposure to loud noise in the military, including his experience as a cannoner working with the 155 Howitzer.  His service separation form (DD-214) indicates that he served in the Field Artillery.  As discussed in its earlier remands, the Board has conceded that the Veteran was exposed to in-service noise trauma.  

Service treatment records (STRs) demonstrate that he was treated for complaints of tinnitus in March 1970, at which time he was provided a provisional diagnosis of "neurosensory hearing loss" and a diagnosis of  rule out hearing loss, however, a final diagnosis does not appear in the STRs.  The separation examination revealed normal findings of the ears and drums upon clinical evaluation, although the audiometric findings demonstrated an increase in hearing threshold levels in decibels in both ears since the entrance examination, including in the right ear at 1000 and 2000 Hertz and in the left ear at 2000 Hertz.  Additionally, at frequencies of 3000 and 6000 Hertz, both of which were not recorded in the entrance examination, the Veteran's right and left ear demonstrate hearing threshold levels at 20 decibels.  

VA medical records from December 2006 to October 2012 reflect the Veteran has a current diagnosis of bilateral sensorineural hearing loss.  He was provided VA audiological and otolaryngology (ear, nose and throat (ENT)) examinations in February 2008 and the ENT VA examiner found that, based on a review of the claims file, it was less likely than not that the current hearing loss might be related to military service, specifically to military noise exposure.  The Board remanded the claim in February 2012 and March 2013 for further clarification of the VA examiner's opinion.  In February 2012 and June 2013 VA addendum opinions, the VA examiner continued to find that it was less likely than not that bilateral hearing loss incurred in or was caused by his military noise exposure, explaining that the decline in auditory thresholds from enlistment and separation was a normal variance and temporary threshold shifts which would not represent chronic or permanent hearing loss.  See February 2012 and June 2013 VA addendum opinions.  In addition, the VA examiner stated in the June 2013 VA addendum that he would not question the Veteran's lay statements that his hearing acuity progressively worsened since his active duty service, however, he considered this information irrelevant, as hearing loss was caused subsequent to the Veteran's military service.  The Board observes the examiner did not address the notations of "neurosensory hearing loss" and rule out hearing loss in the STRs at any time in his many rationales.  

As previously found by the Board in the March 2013 remand, the Veteran's lay statements that his hearing acuity has progressively worsened since service are competent, credible and ultimately probative.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); see Baldwin v. West, 13 Vet. App. 1 (1999).  

The Board finds that the Veteran's lay statements and the VA examiner's opinion and addendums, taken together, place the evidence in relative equipoise.  Therefore, in considering the Veteran's military noise exposure, the STRs demonstrating findings related to hearing loss and documented shifts in hearing threshold levels, the medical evidence of a current bilateral hearing loss disability and the credible lay evidence, the Board resolves all doubt in favor of the Veteran, and finds the probative evidence of record demonstrates he has a current diagnosis of bilateral hearing loss that had its onset during active service.  Thus, service connection for bilateral hearing loss is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


